Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Johnny Ray Moore, Appellant                           Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No. 12F113-
No. 06-12-00178-CR        v.                          005). Opinion delivered by Chief Justice
                                                      Morriss, Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Johnny Ray Moore, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED SEPTEMBER 12, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk